          Case 3:21-cv-00079-JWD-EWD              Document 6      04/30/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA

OTIS BEDWELL (#291022)                                                CIVIL ACTION NO.

VERSUS                                                                21-79-JWD-EWD

JEFF LANDRY, ET AL.

                                              RULING

         On or about February 3, 2021, the pro se Petitioner, a person then confined at the Louisiana

State Penitentiary (“LSP”), Angola, Louisiana, filed this proceeding pursuant to 28 U.S.C. § 2254.1

On March 11, 2021, the Court denied Petitioner’s request to proceed in forma pauperis and

directed him to pay the filing fee of $5.00 by April 1, 2021.2 On March 24, 2021, the letter was

returned as undeliverable with notations indicating that Plaintiff was no longer at LSP.3

         Pursuant to Local Rule 41(b)(4) of the Court, the failure of a pro se litigant to keep the

Court apprised of a change of address may constitute a cause for dismissal for failure to prosecute

when a notice has been returned to a party or the Court for the reason of an incorrect address and

no correction is made to the address for a period of thirty (30) days. As a practical matter, the case

cannot proceed without an address where Petitioner may be reached and where he may receive

pertinent pleadings, notices or rulings. Accordingly,

         IT IS ORDERED that the claims of Petitioner be and are hereby DISMISSED,

WITHOUT PREJUDICE, for failure of Petitioner to prosecute this proceeding and for failure to

keep the Court apprised of a current address.




1
  R. Doc. 1.
2
  R. Doc. 4.
3
  R. Doc. 5.
        Case 3:21-cv-00079-JWD-EWD            Document 6      04/30/21 Page 2 of 2




       IT IS FURTHER ORDERED that, on motion of Petitioner, filed within thirty (30) days,

and upon a showing of good cause the Court may consider reinstatement of Petitioner’s claims on

the Court’s Docket. Judgment shall be entered accordingly.

       Signed in Baton Rouge, Louisiana, on April 30, 2021.



                                                       S
                                              JUDGE JOHN W. deGRAVELLES
                                              UNITED STATES DISTRICT COURT
                                              MIDDLE DISTRICT OF LOUISIANA
